MEMORANDUM**
Federal prisoner Robert Charles Tillitz appeals pro se the district court’s dismissal of his petition for writ of mandamus. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Tillitz filed a petition for writ of mandamus to reopen plea negotiations and vacate his conviction and sentence, asserting he was not fully informed of the terms of the government’s plea offer, was not apprised of the overwhelming evidence against him before proceeding to trial, did not understand the length of his possible sentence, and did not receive effective assistance of counsel.
The district court found that appellant’s petition was essentially an attempt to file a second or successive § 2255 motion. We agree. Because appellant has not complied with the requirements of 28 U.S.C. §§ 2244(b)(3)(A) and 2255 for filing a second or successive motion, the district court did not err in concluding it lacked jurisdiction to hear his claims. See 28 U.S.C. § 2255; United States v. Allen, 157 F.3d 661, 664 (9th Cir.1998).
*673AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the *673courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Appellant's motion to strike the appellee's supplemental excerpts of record is denied. See 9th Cir. R. 30-1.6.